IN THE
                                TENTH COURT OF APPEALS


                                         No. 10-19-00035-CV

                      IN RE PATRICK BLANE WHERLAND, SR.


                                        Original Proceeding

                                 MEMORANDUM OPINION


        The petition for writ of mandamus is denied.1 TEX. R. APP. P. 52.8(d). The stay

ordered by this Court on January 31, 2019 is lifted. Both parties' motions for sanctions

are denied.



                                                   TOM GRAY
                                                   Chief Justice




1 For purposes of further proceedings in the trial court, the denial of this petition for writ of mandamus
should not be construed as a substantive determination on the merits of any issue. Given the current
progress or phase of the trial court proceeding, intervention by mandamus now is at best premature and
at worst is late. If necessary, a remedy by direct appeal, while possibly not as efficient, is nevertheless more
appropriate. See eg. Brown v. Fullenweider, 52 S.W.3d 169 (Tex. 2001) (Similar issues argued on direct
appeal). Moreover, the arguments on the issues presented in the petition for writ of mandamus are not
frivolous, as has been argued in the motions for sanctions. Those issues deserve the full attention, briefing,
research, and analysis which are not necessarily commensurate with the accelerated process in a
mandamus proceeding.
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motions Denied
Petition Denied
Opinion delivered and filed April 3, 2019
[OT06]




In re Wherland                              Page 2